Citation Nr: 1116931	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

1.  Entitlement to restoration of a 30 percent rating for bilateral pes planus with arthritis of the right foot, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for bilateral pes planus with arthritis of the right foot.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the RO that decreased the evaluation for the Veteran's bilateral pes planus with arthritis of the right foot, from 30 percent (effective in March 1992) to 10 percent under Diagnostic Code 5276, effective from June 2009.  The Veteran timely appealed.

The issue of entitlement to an increased rating for bilateral pes planus with arthritis of the right foot is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


FINDING OF FACT

A March 2009 RO rating decision, which reduced the rating for bilateral pes planus with arthritis of the right foot from 30 percent to 10 percent, failed to comply with pertinent law and regulations by not fully assessing how the Veteran's condition had improved and whether it was reasonably certain that such improvement would be maintained under ordinary conditions of life.  


CONCLUSION OF LAW

The March 2009 RO rating decision reducing the rating for bilateral pes planus with arthritis of the right foot from 30 percent to 10 percent is void ab initio.  38 C.F.R. § 3.344 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In view of the Board's favorable decision in this appeal for restoration of a 30 percent rating for bilateral pes planus with arthritis of the right foot, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis

The Board notes that the evidence does not indicate, nor does the Veteran contend, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board will only focus on the propriety of the reduction.

In essence, the Veteran contends that his service-connected bilateral pes planus with arthritis of the right foot has not improved to warrant the reduction in rating.  In January 2011, the Veteran testified that the disability had not improved since his service discharge more than 20 years ago.  The Veteran also testified that he took pain medication, had calluses on the bottom of his right foot, and that he missed approximately three-to-four weeks from work in the past year due to problems with his feet.  

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in rating reductions for disabilities that have "stabilized" over a five-year period.  In such cases, the evidence of record at the time of the reduction decision must demonstrate a sustained and material improvement based on the entire record of pertinent medical evidence.  Lehman v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the evidence of record casts a doubtful shadow upon a reduction in the rating decision, then the proposed reduction will be suspended for one to two years until a reexamination is performed; the RO will re-interpret the record in light of the Veteran's entire medical history, with emphasis upon the most recent history.

Ratings on account of disease subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  In essence, a rating that has existed for five years or more is considered stable, and may not be reduced on any one examination, unless all the evidence of record establishes that a claimant's condition has undergone sustained material improvement.  38 C.F.R. § 3.344.

The duration of a rating is measured from the effective date of assignment to the effective date of actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this case, a review of the March 2009 RO rating decision indicates that the RO reduced the evaluation for bilateral pes planus with arthritis of the right foot from 30 percent to 10 percent disabling based solely on the findings of a July 2008 VA examination and recent VA treatment records that showed new custom foot orthotics.
  
The regulatory provisions applicable to rating reductions contain at least four specific requirements:  (a) the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; (2) examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction; (3) ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; and (4) although material improvement in the physical or mental condition is clearly reflected, the rating agency should consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, 5 Vet. App. at 419 (citing 38 C.F.R. § 3.344(a); Dofflemeyer v. Derwinski, 2 Vet. Ap. 277, 280 (1992); and Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991)).

Finally, in Schafrath v. Derwinski, the Court of Appeals for Veterans Claims (Court) explained that where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

After considering all the evidence, the Board finds that the four requirements set forth above have not been met. In this respect, the December 2008 proposed reduction rating decision reflects no consideration of 38 C.F.R. § 3.344 whatsoever.  The March 2009 rating action that reduced the evaluation to 10 percent did cite to the April 1992 rating action and the evidence relied upon in that evaluation, but did not did not make a finding that the July 2008 VA compensation examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established.  The RO failed to discuss whether "'material improvement in the physical or mental condition is clearly reflected" and whether "the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life." While the November 2009 statement of the case (SOC) made reference to 38 C.F.R. § 3.344, the provisions were not applied in the reasons and bases discussion.  There is no specific finding that the Veteran's condition had undergone "material" improvement. 

Under these circumstances, the March 2009 RO rating decision denied the Veteran due process and is void ab initio.  See Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 413.


ORDER

Restoration of a 30 percent rating for bilateral pes planus with arthritis of the right foot is granted.


REMAND

With regard to the claim for an increased rating, the Veteran submitted additional evidence directly to the Board, and did not specifically waive initial consideration of the evidence by the RO or AMC following the January 2011 video conference hearing before the undersigned. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304 (2010).  

In January 2009, the Veteran also identified medical treatment records for bilateral pes planus with arthritis of the right foot, from various doctors.  

VA is obliged to assist a Veteran to obtain evidence pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's signed authorizations for release of medical treatment records; and request treatment records that pertain to the claim for restoration of a 30 percent rating for bilateral pes planus with arthritis of the right foot, from the physicians and facilities identified from August 2008 to the present date; and associate them with the claims folder.  

2.  After ensuring that the requested actions are completed, the RO or AMC should complete any additional development deemed appropriate, and then readjudicate the claim on appeal.  The re-adjudication should include consideration of the evidence submitted directly to the Board in February 2011, and any additional medical treatment records associated with the claims file.  

3.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


